             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                CIVIL CASE NO. 1:19-cv-00062-MR

PARKER EXCAVATING, INC.,        )
                                )
                   Plaintiff,   )
                                )
     vs.                        )
                                )
JOMCO CONTRACTING, LLC;         )              AMENDED JUDGMENT
JOMCO, INC.; HIGHLANDS AT       )
CULLOWHEE, LLC; WESLEY          )
SAMUEL OWENBY; JOSEPH RILEY )
JOHNSON; and TRICIA RUTH,       )
                                )
                   Defendants.  )
_______________________________ )

     For the reasons set forth in the Memorandum of Decision and Order

entered contemporaneously herewith,

     IT IS, THEREFORE, ORDERED that the Plaintiff Parker Excavating,

Inc.’s Motion for Default Judgment [Doc. 41] is GRANTED, and the Plaintiff

is entitled to judgment against JOMCO, Inc. as follows:

     (1) The Plaintiff’s Motion is GRANTED as to the claim for breach of

         contract against JOMCO, Inc. The Plaintiff shall have and recover

         of JOMCO, Inc. a judgment of $151,953 for breach of contract and

         $18,284.32 in prejudgment interest from September 30, 2018 until

         the date of the entry of this Judgment, plus post-judgment interest.



     Case 1:19-cv-00062-MR-WCM Document 46 Filed 04/27/20 Page 1 of 2
(2) The Plaintiff’s Motion is DENIED as to the alternative claims for

    quantum meruit and account stated against JOMCO, Inc.

(3) The Plaintiff’s Motion is DENIED as to the request for attorney’s

    fees.

IT IS SO ORDERED.
                         Signed: April 24, 2020




                                 2

Case 1:19-cv-00062-MR-WCM Document 46 Filed 04/27/20 Page 2 of 2
